UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Mondaire Jones, Alessandra Biaggi, Chris
Burdick, Stephanie Keegan, Seth Rosen,
Shannon Spencer, Kathy Rothschild, Diana
M. Woody. Perry Sainati, Robert Golub,
Mary Winton Green, Marsie Wallach,
Matthew Wallach, Mac Wallach, Carol
Sussman, and Rebecca Rieckhoff,
individually, and on behalf of all others
similarly situated,

Plaintiffs.
v.
United States Postal Service, Louis DeJoy.
as Postmaster General of the United States
Postal Service, and Donald J. Trump, as

President of the United States,

Defendants.

 

 

No 20 Civ. 6516 (VM)

DECLARATION OF JOHN PROKITY
I, John Prokity, under penalty of perjury and in lieu of affidavit as permitted

by 28 U.S.C. § 1746, hereby declare as follows:

dis

Tam currently employed by the United States Postal Service as Manager,
Workforce Planning, Insights & Analytics at Postal Service Headquarters in
Washington, D.C. I have occupied this position for approximately one year.
In this role. 1 am responsible for monitoring both career and non-career
employee complements in regard to established staffing models, including
compliance with national labor contracts. In addition, I provide analysis of
factors affecting available staffing. I have worked for the Postal Service for
approximately 29 years. Prior to this assignment, I served in several
operational capacities, including: HQ Manager of Network Distribution
Center Operations, Area In-Plant Support Manager, and District Senior
Plant Manager.

I am familiar with the above-referenced action and plaintiffs claims therein.
This declaration is based on my personal knowledge, as well as information
conveyed to me by other knowledgeable Postal Service personnel in the

course of my official duties and responsibilities.

USPS staffing shortages due to the COVID-19 pandemic, and the Postal Service’s

4.

response to alleviate the impact on mail delivery services
Postal Service operations rely on a workforce of over 600,000 employees,
including but not limited to letter carriers. who deliver the mail, mail
handlers, who sort and pack mail for delivery, and clerks, who perform mail

processing or retail duties. The COVID-19 pandemic led to significant
6.

~]

staffing shortages beginning in March 2020 due to illness, quarantine, and
leave associated with the Families First Coronavirus Response Act.

For example, prior to the pandemic, the Postal Service experienced a weekly
equivalent of 55,000 employees using full-day leave, on average. In early
March, this figure began to increase steadily until reaching, in mid-April, a
peak of more than 81,000, or nearly 26,000 additional employees absent from
work on a weekly basis. The average weekly full-day leave usage leveled to
approximately 69,000, or 13,000 additional weekly absences, in May 2020.
After another improvement in June, the availability for July again began to
decrease, with availability falling to its lowest levels in the week of July 11,
2020, due primarily to a combination of localized COVID impacts in hot-spot
areas, as discussed further below, and increased usage of annual leave.
These staffing shortages led to some difficulties in the Postal Service's ability
to process and deliver mail on time during the ongoing pandemic. The Postal
Service has therefore worked diligently to bring on additional workers
quickly and to ensure that it has the workforce necessary to process and
deliver mail on time.!

For instance, to support hiring during the pandemic, the Postal Service

implemented key changes to the hiring process to significantly shorten

 

' On August 7, 2020, the Postal Service implemented a hiring freeze for
management level positions, which currently remains in place. This hiring freeze
has no effect on the hiring of non-management employees, including mail carriers,
mail handlers and clerks, in response to COVID-19 impacts.

3
8.

overall time-to-hire, meaning the time that passes between an initial job
posting and actually hiring a new employee. The posting period time,
meaning the number of days that a job opening is posted, was modified from
five to three days, and due to service-wide drug screening clinic closures,
programming was developed and implemented to temporarily bypass drug
screening. In addition, the National Agency Check with Inquiries (NACD
integration deployment on March 27, 2020. allowed us to receive expedited
information on fingerprint checks from the Postal Inspection Service for
criminal background clearance to hire. These changes allowed us to shorten
our hiring process by approximately 15 to 21 days.

The Postal Service also reached agreement with the postal workers’ unions to
allow the hiring of additional non-career employees above the historical
contractual non-career employee limits.

The shortened time for hiring and use of additional non-career employees has
allowed the Postal Service to address the leave issues associated with
COVID-19. Nationwide, the Postal Service hired additional staffing at a rate
of approximately 2000 to 3000 persons each week, with a total of 88,627 new

employees hired between March 1, 2020, and August 21, 2020.

USPS staffing shortages in COVID-19 pandemic “Hot Spots” in July 2020

10. Although overall staffing availability numbers improved between May and

June 2020, the availability began to fall again in July 2020, with certain “hot-

spots” showing a July spike in COVID-19 cases. As the chart below
illustrates, areas with reported increases in COVID-19 cases, such as Miami,
Philadelphia, North Houston, Atlanta and North Texas (among others) saw a
dip in staffing availability rates in July 2020. The figures in the below chart
represent the percentage of the normal employee workforce that was

available to work in the referenced locality during that time frame.?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Facility June July ee | anne
NORTH METRO P&DC 77.51% § 73.11% | 77.53% | N/%
ATLANTA 77.34% 73.77% 76.59%  “Y%
NORTH HOUSTON 77.10% 74.09% | 76.76% N/~%
CLEVELAND 68.42% 64.70% | 66.91% SL
AIRPORT MAIL CENTER (Atlanta) | 75.95% 72.83% | 75.85% “7%
PHILADELPHIA 76.28% 72.43% | 72.81% § |
PHILADELPHIA NDC | 76.26% — 70.83% | 70.26%  \__
SACRAMENTOP&8DC ss] 80.19% © 76.24% «| 77.86% © \_e
PALATINE 73.69% 71.42% 74.51% = S%
ROYAL PALM 78.80% 75.20% 77.12% = NU
FRESNO 71.54% 68.87% | 73.76% ~~
MIAMI 80.95% 75.96% | 75.83% | SN
NORTH TEXAS 75.51% | 73.13% | 7450% Np
LITHONIA POST OFFICE 77.31% 59.08% | 7868% NS”

 

 

 

 

These localized staffing shortages resulted in additional service disruptions
in July. Staffing availability in some of these localities has steadily improved
as additional employees have been hired, and others have returned to work

following illness or quarantine. The Greater Philadelphia area, however (as

 

2 'To provide some context as to the significance of this reduction, nationally, for the
month of June 2020, a 1% change in overall availability was equal to over 850,000
work hours.
an example of one of the hardest hit hot spots), has continued to experience
staffing shortage issues as of August 21, 2020, as discussed further below.
USPS staffing shortages in Philadelphia due to the COVID-19 pandemic

11. Philadelphia is one of the “hot-spot” areas that has been hard hit by the
pandemic. It had periods in which insufficient staff was available to deliver
mail every day, although local management took steps to ensure that routes
would not go over two days without delivery. For example. during the period
from June 27, 2020, to July 18, 2020, the availability of employees in the
Greater Philadelphia area was 75.56 percent. To put this in context,
approximately one in four employees were unavailable during this period.
Availability numbers continued to decrease for the period from July 11, 2020,
through August 21, 2020.

12.The following is employee availability data for the City of Philadelphia,

broken down by craft, in three date ranges:

 

 

 

 

 

 

 

 

 

Craft 3/1 - 4/3 4/4 - 7/10 7/11 - 8/21
Clerk 78.48% 74.66% To.
Carrier 76.85% 73.31% 70.29%
Mail Handler 73.08% 69.26% 68.20%

 

1s

ws

iddress these s

. In order to

mo
QQ

op

sev)

¢

approximately 1,141 new emplovees for the Philadelphia Metropolitan PFC

since March 1, 2020.
I declare under penalty of perjury that the foregoing is true and correct to the best

of my knowledge and belief.

. * «8 ; a a
Executed at Charleston, West Virginia on this > 7 day of September, 2020

AYQ_ EFS

JOHN PI isp JOH PRO KIT YC)
